Exhibit 10.3

 



INSTALLMENT PAYMENT AGREEMENT

 

 



THIS INSTALLMENT PAYMENTAGREEMENT (the “Agreement”), is entered into this ______
day of ___________, 2015 by and between Saker Aviation Services, Inc., a New
York corporation (“Seller”) and Warren Peck, an individual residing in the State
of Oklahoma (“Buyer”). Capitalized terms not otherwise defined in this Agreement
shall have the meaning ascribed to them in that certain Stock Purchase Agreement
by and among Seller, Buyer and Phoenix Rising Aviation, Inc., an Oklahoma
corporation (“PRA”) dated on even date herewith (the “Stock Purchase
Agreement”).

 

WHEREAS, the Seller beneficially owns all of the outstanding shares of capital
stock of PRA, which is engaged in providing aircraft maintenance, repair and
overhaul services at Bartlesville Municipal Airport in Bartlesville, Oklahoma
(the “PRA Business”);

 

WHEREAS, simultaneously with the execution of this Agreement, Buyer is acquiring
PRA pursuant to and subject to the conditions set forth in the Stock Purchase
Agreement; and

 

WHEREAS, as a condition to the consummation of the transactions set forth in the
Stock Purchase Agreement, the Stock Purchase Agreement provides that this
Agreement shall be entered into by the parties, pursuant to which Seller shall
be eligible to receive certain performance-based payments from Buyer if certain
performance conditions are satisfied (the “Installment Payment Consideration”)
with respect to the PRA Business.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and conditions contained herein and such other consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

Article I.  

 

INSTALLMENT PAYMENTCONSIDERATION

 

Section 1.1            Defined Terms.

 

“2015–2016, 2016-2017, 2017-2018, 2018-2019 and 2019-2020 EBITDA Thresholds”
mean those EBITDA thresholds set forth in the following tables:

 

2015-2016 EBITDA Threshold Amount of First Year Payment ≥ $200,000 50% of the
EBITDA in excess of $200,000

 

2016-2017 EBITDA Threshold Amount of  Second Year Payment ≥ $250,000 50% of the
EBITDA in excess of $250,000

 

 

 



 

2017-2018 EBITDA Threshold Amount of  Third Year Payment ≥ $250,000 50% of the
EBITDA in excess of $250,000

 

2018-2019 EBITDA Threshold Amount of  Third Year Payment ≥ $100,000 50% of the
EBITDA in excess of $100,000

 

2019-2020 EBITDA Threshold Amount of  Third Year Payment ≥ $100,000 50% of the
EBITDA in excess of $100,000

 

“EBITDA” means, for any period, PRA’s net income from continuing operations for
such period on a stand alone basis, plus PRA’s (i) provisions for taxes based on
income for such period, (ii) interest expenses for such period, and (iii)
depreciation and amortization of tangible and intangible assets of PRA for such
period as determined in accordance with GAAP and subject to the GAAP Exceptions.
Further, EBITDA shall be adjusted as described in the last sentence of this
definition, and by excluding the effects of, or otherwise taking into account,
any and all of the following accounting principles to the extent otherwise
included in the determination of earnings from operations:

 

(a)gains, losses or profits realized by PRA from the sale of assets other than
in the ordinary course of business and any “extraordinary items” of gain or loss
(as determined in accordance with GAAP and subject to the GAAP Exceptions);

 

(b)any management fees, general overhead expenses, or other intercompany
charges, of whatever kind or nature, charged by Buyer or any other Affiliates to
the PRA Business, except to the extent they offset expenses that would otherwise
be incurred by PRA (e.g., blanket insurance coverage);

 

(c)compensation, benefits or other remuneration of any kind paid or payble to
Buyer and/or any member of his family that exceeds $140,000 annually in the
aggregate;

 

(d)any legal or accounting fees and expenses incurred in connection with this
Agreement or the Stock Purchase Agreement;

 

(e)material modifications to staffing levels and compensation packages during
the program years will require the reasonable agreement of the Seller prior to
the implementation of such strategy. If the Seller disagrees with the addition,
Seller and Buyer would partition out both the costs and corresponding benefits
of such addition to be excluded from the EBITDA calculation;

 

(f)Items deemed to be outside the course of normal operations of the PRA
Business which are non-recurring or non-operational shall be an adjustment for
purposes of the earn out calculation; and

 

 2

 

 



(g)For purposes of the earn out calculation, material variances in the use of
estimates, accounting methodologies, prepaid and accrued expense treatment, and
application of GAAP shall be adjustments.

  

 

“First Year Payment” means the amount(s) specified in the chart included in the
definition of 2015-2016 EBITDA Threshold above.

 

“Fifth Year Payment” means the amount(s) specified in the chart included in the
definition of 2019-2020 EBITDA Threshold above.

 

“Fourth Year Payment” means the amount(s) specified in the chart included in the
definition of 2018-2019 EBITDA Threshold above.

 

“Program Year 2015-2016” means the date twelve months after execution of this
Agreement, which date shall be the end of a calendar month.

 

“Program Year 2016-2017” means the date twenty-four months after execution of
this Agreement, which date shall be the end of a calendar month.

 

“Program Year 2017-2018” means the date thirty-six months after execution of
this Agreement, which date shall be the end of a calendar month.

 

“Program Year 2018-2019” means the date forty-eight months after execution of
this Agreement, which date shall be the end of a calendar month.

 

“Program Year 2019-2020” means the date sixty months after execution of this
Agreement, which date shall be the end of a calendar month.

 

“Program Year 2015-2016 EBITDA” means the EBITDA of PRA for that Program Year,
based on the financial statements of PRA, as determined by Buyer’s independent
auditors in their reasonable discretion.

 

“Program Year 2016-2017 EBITDA” means the EBITDA of PRA for that Program Year,
based on the financial statements of PRA, as determined by Buyer’s independent
auditors in their reasonable discretion.

 

“Program Year 2017-2018 EBITDA” means the EBITDA of PRA for that Program Year,
based on the financial statements of PRA, as determined by Buyer’s independent
auditors in their reasonable discretion.

 

“Program Year 2018-2019 EBITDA” means the EBITDA of PRA for that Program Year,
based on the financial statements of PRA, as determined by Buyer’s independent
auditors in their reasonable discretion.

 

 3

 

 



“Program Year 2019-2020 EBITDA” means the EBITDA of PRA for that Program Year,
based on the financial statements of PRA, as determined by Buyer’s independent
auditors in their reasonable discretion.

 

“Second Year Payment” means the amount(s) specified in the chart included in the
definition of 2016-2017 EBITDA Threshold above.

 

“Third Year Payment” means the amount(s) specified in the chart included in the
definition of 2017-2018 EBITDA Threshold above.

 

Section 1.2            Generally.

 

(a) On the terms and subject to the conditions set forth in this Agreement, the
Seller shall be eligible to receive the Installment Payment Consideration (as
more particularly defined below). Subject to the satisfaction of the conditions
set forth herein, the Installment Payment Consideration may consist of five cash
payments. The first payment shall be for and measured against the performance of
the PRA Business during the Program Year 2015-2016, and it shall be known as the
“First Year Payment.” The second payment shall be for and measured against the
performance of the PRA Business during the Program Year 2016-2017, and it shall
be known as the “Second Year Payment”. The third payment shall be for and
measured against the performance of the PRA Business during the Program Year
2017-2018, and it shall be known as the “Third Year Payment”. The fourth payment
shall be for and measured against the performance of the PRA Business during the
Program Year 2018-2019, and it shall be known as the “Fourth Year Payment”. The
fifth payment shall be for and measured against the performance of the PRA
Business during the Program Year 2019-2020, and it shall be known as the “Fifth
Year Payment” (collectively, the First Year Payment, the Second Year Payment,
Third Year Payment, the Fourth Year Payment and the Fifth Year Payment shall
comprise the “Installment Payment Consideration”). Each payment is intended to
be separate from and independent of the other payment. Thus, the Seller need not
receive the First Year Payment in order to be eligible to receive the Second
Year Payment, Third Year Payment, Fourth Year Payment or Fifth Year Payment. The
amount of each payment shall be determined in accordance with Section 1.5
hereof, and no payment shall be made unless the associated conditions to payment
are satisfied in accordance with Sections 1.3 hereof.

 

(b) Buyer shall pay to the Seller (i) the First Year Payment that corresponds to
the 2015-2016 EBITDA Threshold attained by PRA as set forth in the table above,
and/or (ii) the Second Year Payment that corresponds to the 2016-2017 EBITDA
Threshold attained by PRA as set forth in the table above, and/or (iii) the
Third Year Payment that corresponds to the 2017-2018 EBITDA Threshold attained
by PRA as set forth in the table above, and/or (iv) the Third Year Payment that
corresponds to the 2018-2019 EBITDA Threshold attained by PRA as set forth in
the table above, and/or (v) the Third Year Payment that corresponds to the
2019-2020 EBITDA Threshold attained by PRA as set forth in the table above.

 

 4

 



Section 1.3            Conditions to First Year Payment, Second Year Payment,
Third Year Payment, Fourth Year Payment and Fifth Year Payment.

 

(a) Buyer shall pay to the Seller the First Year Payment if, and only if, the
PRA Business as operated by Buyer (or an affiliate thereof), generates EBITDA
equal to or in excess of $200,000 during the Program Year 2015-2016.

 

(b) Buyer shall pay to the Seller the Second Year Payment if, and only if, the
PRA Business as operated by Buyer (or an affiliate thereof), generates EBITDA
equal to or in excess of $250,000 during the Program Year 2016-2017.

 

(c) Buyer shall pay to the Seller the Third Year Payment if, and only if, the
PRA Business as operated by Buyer (or an affiliate thereof), generates EBITDA
equal to or in excess of $250,000 during the Program Year 2017-2018.

 

(d) Buyer shall pay to the Seller the Fourth Year Payment if, and only if, the
PRA Business as operated by Buyer (or an affiliate thereof), generates EBITDA
equal to or in excess of $100,000 during the Program Year 2018-2019.

 

(e) Buyer shall pay to the Seller the Third Year Payment if, and only if, the
PRA Business as operated by Buyer (or an affiliate thereof), generates EBITDA
equal to or in excess of $100,000 during the Program Year 2019-2020.

 

(f) Buyer acknowledge and agrees that if (i) there is a sale of any asset of PRA
Business, except in the ordinary course of business, (ii) there is a transfer of
the PRA Business in an arms-length transaction with an unrelated third party,
whether by merger, consolidation, stock sale or otherwise, or (iii) there is a
sale of greater than fifty percent (50%) of the issued and outstanding shares of
PRA in an arms-length transaction with an unrelated third party, in one
transaction or a series of transactions during the term of this Agreement, then
Buyer shall owe Seller payments in the aggregate amount of One Million Dollars
and 00/100 ($1,000,000). If any of the aforementioned events occur after Buyer
has already made payments hereunder, any such prior payments shall be deducted
from the $1,000,000 and the balance shall be paid to Seller with ten (10) days
of the closing of any such transaction.

 

Section 1.4            Calculation and Payment of Installment Payment
Consideration.

 

(a) Within a period of ten (10) calendar days following Buyer’s receipt of final
financial statements for PRA for Program Years 2015-2016, 2016-2017, 2017-2018,
2018-2019 and 2019-2020 (which shall be prepared not more than one hundred
twenty (120) days following the end of such program year), Buyer will deliver to
Seller (i) a written calculation (together with detailed supporting
documentation) of the EBITDA for each such program year, and (ii) a statement as
to whether the Seller is entitled to the First Year Payment, Second Year
Payment, Third Year Payment, Fourth Year Payment or Fifth Year Payment, as
applicable. If Buyer determines that any payment is due hereunder, each such
payment shall be made within thirty (30) days of the delivery of the calculation
of such payment to the Seller. When payments are due hereunder, in each case,
Buyer shall make the payment to the Seller by issuing a check in the payment
amount. If any payment date hereunder falls on a day that is a Saturday, Sunday
or holiday on which Buyer is closed, such payment shall be due on the next day
on which Buyer is open for business.

 

 5

 

 



(b) The Seller shall have thirty (30) days from delivery of the written
calculations under Section 1.4(a) to dispute the calculations from Buyer.
Thereafter, ff Buyer and the Seller are unable to resolve any disagreement as to
any amount calculated, then the amounts in dispute shall be referred to
___________ (the “Independent Accountant”) for final arbitration within
forty-five (45) calendar days after submitting the matter to the Independent
Accountant, which arbitration shall be final and binding on each of Buyer and
the Seller. The Independent Accountant shall act as an arbitrator to determine,
based solely on the standards set forth in this Agreement and on written
presentations by Buyer and the Seller, and not by independent review, only those
amounts still in dispute. The fees and expenses of the Independent Accountant
shall be shared equally between Buyer and the Seller. Any determination of the
Independent Accountant pursuant to this Section may be entered into and enforced
in any court of competent jurisdiction.

 



 

Article II.  

 

ADDITIONAL COVENANTS AND ACKNOWLEDGMENTS

 

Section 2.1 Commercially Reasonable Efforts. In consideration of the opportunity
pursuant to this Agreement to earn the Installment Payment Consideration, Seller
agrees to use commercially reasonable efforts to promote the interests of Buyer
and the PRA Business during the periods of time covered by this Agreement. Buyer
agrees that they will use commercially reasonable efforts to promote the
interests and EBITDA of the PRA Business and in carrying out its obligations
under this Agreement. In this regard, Buyer shall ensure that the PRA Business
has adequate working capital and other resources necessary to carry on the
business and affairs consistent with past practice in the ordinary course of
business throughout Program Years 2015-2016, 2016-2017, 2017-2018, 2018-2019 and
2019-2020.

 

Section 2.2 Covenants of Buyer as to Operation During Installment Payment
Periods.

 

(a) Buyer will maintain the PRA Business as a separate enterprise within their
corporate structure;

 

(b) Buyer will provide sufficient working capital for operation of the PRA
Business throughout all Program Years; and

 

(c) Buyer shall utilize reasonable commercial efforts to maintain key employees
of PRA throughout the Program Years.

 

 

Article III.  

 

GENERAL PROVISIONS

 

Section 3.1 Amendment and Waiver. Only a writing executed by each of the parties
hereto may amend this Agreement. No waiver of compliance with any provision or
condition hereof, and no consent provided for herein, will be effective unless
evidenced by an instrument in writing duly executed by the party sought to be
charged therewith. No failure on the part of any party to exercise, and no delay
in exercising, any of its rights hereunder will operate as a waiver thereof, nor
will any single or partial exercise by any party of any right preclude any other
or future exercise thereof or the exercise of any other right.

 

 6

 

 



Section 3.2 Assignment. No party will assign or attempt to assign any of its
rights or obligations under this Agreement without the prior written consent of
each of the other parties hereto and any attempted assignment will be null and
void; provided, however, that without such consent, but upon notice to Seller,
Buyer may assign all of its rights and obligations hereunder to any subsidiary
of Buyer so designated by Buyer, it being agreed that such assignment will not
relieve Buyer from its obligations hereunder.

 

Section 3.3 Notices, Etc. Each notice, report, demand, waiver, consent and other
communication required or permitted to be given hereunder will be in writing and
will be sent in accordance with Section 12.6 of the Stock Purchase Agreement.

 

Section 3.4 Binding Effect. Subject to the provisions of Section 3.2, this
Agreement will be binding upon and will inure to the benefit of the parties and
their respective successors and assigns. This Agreement creates no rights of any
nature in any Person not a party hereto.

 

Section 3.5 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York without regard to its
principles of conflicts of laws. The parties agree that the sole and exclusive
forum for any Claim related to this Agreement, the interpretation or
construction hereof and the transactions contemplated hereby will be the Supreme
Court of and for the County of Osage, State of Oklahoma. Each party
unconditionally and irrevocably agrees not to bring any Claim in any other forum
and not to plead or otherwise attempt to defeat the trial of such a matter in
such court whether by asserting that such court is an inconvenient forum, lacks
jurisdiction (personal or other) or otherwise. Each party hereby waives the
right to a trial by jury.

 

Section 3.6 Entire Agreement. This Agreement sets forth the entire understanding
of the parties, and supersedes any and all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof.

 

Section 3.7 Headings; Counterparts. The headings of this Agreement are for
convenience of reference only and do not form a part hereof and do not in any
way modify, interpret or construe the intention of the parties. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
The parties agree that facsimile copies of signatures will be deemed originals
for all purposes hereof and that a party may produce such copies, without the
need to produce original signatures, to prove the existence of this Agreement in
any proceeding brought hereunder.

 

Section 3.8 Independent Counsel; Seller Taxes. The parties state that they have
carefully read this Agreement, know its contents, and freely and voluntarily
agree to all of its terms and conditions. Each party acknowledges that it has
been represented by independent legal counsel of its choice throughout all the
negotiations that preceded the execution of this Agreement, and this Agreement
has been executed with the consent and upon the advice of such independent legal
counsel. Each party shall bear its own legal fees incurred as a result of the
preparation, review and negotiation of this Agreement. Seller shall be
responsible for all taxes incurred by Seller as a result of this Agreement and
Buyer shall not be required to withhold any payments made hereunder except as
may be required by law.

 

 7

 

 



[SIGNATURE PAGE FOLLOWS]

 



 8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first written above.

 

 

 



 



Seller:

 

Saker aviation services, Inc.

 

 

By:_________________________________

       ___________

Its: ___________

 

 

 

 

BUYER:

 

 

____________________________________

WARREN PECK

 



 9

